DETAILED ACTION
Specification
The changes to the disclosure filed 7/18/22 are accepted and overcome the previous objections. 
Drawings
The replacement drawings were received on 7/18/22.  These drawings are accepted and overcome the previous objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “each of the hair strands comprising a layer of long hair and a layer of short hair; for each of the hair strands, grabbing the hair strand by one hand close to an end of the layer of long hair”, but this does not make sense because a “strand” of hair does not have “layers” it is a single strand. This language is confusing and does not make sense; it is also noted that this was discussed at length during the examiner interview on 7/13/22. This claim also recites “gradually blowing the layer of short hair out of the hair strand” and this does not make sense because a blow dryer cannot “blow a layer” of hair out of a strand of hair, since a strand is a single piece of hair and does not have layers. Clarification or correction is requested.  
Claim 8: recites “the layer of long hair of the hair strand”, but again as discussed in reference to claim 1, a layer comprises multiple strands, a strand of hair cannot and does not include “layers” making it unclear what exactly is being claimed. This claim is also confusing because it appears to be attempting to claim a device that is a “graphic representation” without clearly setting forth any additional method steps, making the metes and bounds of the claim unclear. Clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7-8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pravana (Pravana. October 2018. “Technique Headsheets”. https://www.pravana.com/learn/head-sheets/. accessed 4/6/22) in view of McMeekin (McMeekin, Samantha. January 2019 (note the entire section relied upon is referencing the book “Great Hair Days” by Luke Hersheson published 9/6/18). “Everyone is obsessing over this ‘naked blow-dry’ technique for super smooth hair in record time”. https://www.glamourmagazine.co.uk/gallery/naked-blow-dry-technique. accessed 4/6/22)
Claims 1 and 7: Pravana discloses a method of coloring hair (see Figs and asterisk instructions of “Semi-precious jewels” coloring pattern) comprising the following steps: a hairdresser makes a coloring scheme (see Figs on left of page and center of page of “Semi-precious jewels” coloring pattern); sections of the hair are separated with partings (see Figs on left of page of “Semi-precious jewels” coloring pattern) and the sections are based on anatomical points of the head because the sections correspond to anatomical points on the head (see Figs on left of page of “Semi-precious jewels” coloring pattern); the hair in the sections are isolated (this is what is what is meant with the diagram on the left of the page of “Semi-precious jewels” coloring pattern) and the sections include hair growth from all phases and directions because the sections include all the hair on the head, which by definition is in some phase of its growth and this growth corresponds to the “layers” (see central Figs of “Semi-precious jewels” coloring pattern) and during coloring, the hair strands in each section are grabbed to apply coloring thereto (this is what is well known to be illustrated by the sectioning in the figures on the left of the page of “Semi-precious jewels” coloring pattern). Each layer is fixed relative to the other including the upper layers by applying the coloring to the strands or “layers” and separating the colored layers with a series of foils (see instruction 3 of “Bombshell technique” which indicates that sections after coloring is applied are separated by foils and this is done for the common sense reason that it keeps the sections from being accidentally exposed to an undesired color from the other sections). The color is left on the hair for “sufficient pause” (see step 6 of “Bombshell technique”) to allow the color formula(s) to reach the desired color and is then shampooed (see step 7 of “Bombshell technique”) which requires rinsing of the color formula as well because the shampoo is also rinsed from the hair along with the color formula and the shampoo also constitutes “treating the hair according to a post-coloring recipe” with the shampoo being the “recipe” and then the hair can further be treated with an additional post-coloring recipe in the form of a tint/toner (see step 7 of “Bombshell technique” that states “tone as necessary” meaning a toner is applied to neutralize unwanted colors). Pravana discloses the sections or layers of hair to include all the hair on the scalp, which means that each section has layers the correspond to different phases of hair growth since these would exist all around the head and in every section because that is how hair growth works and shorter hair would correspond to hair that is younger because logically is has had less time to grow than hair that is longer within the same section or layer. Pravana discloses at least two layers formed in each section (see central figures of “Semi-precious jewels” coloring scheme) and discloses that it is known to apply three colors to a single section of hair (see instruction 2 of “Bombshell” technique) depending on the desired end coloring scheme requested by a client and the figure on the right of “Bombshell” illustrates a layered hair style/cut, which is known to have different lengths within a single section, which as best understood constitutes “out of which two layers have different length and are shorter than the top layer which was in the hand”.. Pravana further discloses that coloring of the hair has to be performed on “clean dry hair” (see center bottom of “Semi-precious Jewels”). 
Pravana discloses the invention essentially as claimed except for the hairdresser holding the hair strands in one hand and blow drying the hair strands with a hair dryer in the other hand directing air through the strand and pulling the strands away in a direction of the cut line of the hair, thereby gradually blowing out layers of the hair to be colored. 
McMeekin, however, teaches that in Luke Hersheson’s book “Great Hair Days” a method of “naked blow drying” hair is disclosed (see Page 1, paragraph 2-3) and this method of drying the hair involves “maneuvering the hair around using only a user’s or hairdresser’s hands” (Page 3, paragraph 3) with one hand and using the fingers like a comb to grab and pull the hair taut (Page 3, paragraph 5), which would include pulling it away in a direction of the cut line since the cut line is where the hair ends and since one hand is combing and grabbing the strands, the other hand must be holding the hair dryer and blowing air from the hair dryer through the strands (Page 3, paragraphs 3 & 5) thereby gradually (see low heat Page 3, paragraph 2) blowing out layers of the hair both below and at the grip level since the hair is combed and pulled outward and the entire strand is at least 95% dry (see Page 4, paragraph 1) by the process, thereby resulting in the hair being blown out. This method of drying hair is described to cause less damage to the hair (Page 3, last paragraph) and less frizz (Page 4, last two paragraphs). 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of coloring hair disclosed by Pravana, by drying the hair with the “naked” blow-dry using the fingers prior to coloring in view of McMeekin (and the Hersheson book by proxy) in order to prevent damaging the hair prior to coloring.  
Claim 5: Modified Pravana teaches the invention of claim 2 and discloses that it is known to apply three colors to a single section of hair (see instruction 2 of “Bombshell” technique), one color to a single section of hair (see instruction 6 of “Bombshell” technique), or two colors to a single section of hair (see Figs A-E of “Semi-precious jewel” technique) depending on the desired end coloring scheme requested by a client. Pravana therefore discloses that it is known to form one layer coloring parts, two layer coloring parts, and three layer coloring parts when coloring hair in order to achieve different looks. Pravana discloses the invention essentially as claimed except for explicitly stating providing a one layer coloring part, two layer coloring part, and three layer coloring part all in one coloring method. However, it would have been an obvious matter of design choice at the time of filing to provide 1-3 different coloring parts within a single coloring scheme if this was the type of rainbow look desired by a user, so this modification would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. For example if a user wished to combine a “bombshell” type balayage coloring scheme with rainbow highlights, this would be required. 
Claim 8: Modified Pravana teaches the invention of claim 1 and Pravana further discloses the coloring scheme being presented as a coloring diagram (see Figs on left and center of “Semi-precious jewel” technique), which is a graphic representation of the strands in the form of at least one elongated triangle (5, 4, 6 of A, B, C, D, E of “Semi-precious jewel” technique), with a base of the triangle formed at the hairline and a top (furthest pointed end) of the triangle coinciding with an end of the hair strands and a smaller triangle (1, 3, 1, 6, 4 of A, B, C, D, E of “Semi-precious jewel” technique) corresponding to a next hair layer is spread along or “beyond” the base triangle with each triangle layer border being marked (see left and center Figs of “Semi-precious jewel” technique) and this same coloring diagram marks the boundaries of the coloring areas and the numbers of the color formulas with a graphical illustration of their ratios on each section of the layer (see left and center Figs of “Semi-precious jewel” technique). 
Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pravana (Pravana. October 2018. “Technique Headsheets”. https://www.pravana.com/learn/head-sheets/. accessed 4/6/22) in view of McMeekin (McMeekin, Samantha. January 2019 (note the entire section relied upon is referencing the book “Great Hair Days” by Luke Hersheson published 9/6/18). “Everyone is obsessing over this ‘naked blow-dry’ technique for super smooth hair in record time”. https://www.glamourmagazine.co.uk/gallery/naked-blow-dry-technique. accessed 4/6/22) as applied to claim 1 above and further in view of Gee (US 6013110).
Claim 6: Modified Pravana discloses applying the color formula(s) to the hair strands (see above rejection of claim 1) and discloses the invention essentially as claimed except for applying the color formula in a horizontal or zigzag pattern. 
Gee, however, teaches a method of dying hair in sections (see Figs 2-3; Col 2, 50-65) using two different colors of dye (Col 2, 50-55) and discloses applying the hair dye when using different colors in a horizontal pattern (Col 2, 50-55) or in a lightning bolt/zig-zag pattern (Col 4, 40-60) depending on the particular style desired by a particular user. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of modified Pravana by applying the hair color formula(s) in horizontal or zig-zag pattern in view of Gee in order to accommodate different color patterns desired by a particular user. 
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
Applicant argues that in their opinion the term “strand” can mean “a hair bundle”; this is not found persuasive because Merriam-Webster defines “strand” as an element, such as a yard or thread…a threadlike piece of natural or synthetic material e.g. “a strand of hair”. The definition of strand is a single piece, not a section or bundle of hair including multiple strands as applicant attempts to argue. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. In the instant case, applicant’s disclosure does not provide a special technical definition for the word “strand” and there is no support for defining “strand” as a “bundle” or a “section” containing multiple strands as applicant attempts to argue. It is also noted that during the interview on 7/13/22, applicant’s representative fully conceded that the term “strand” was a translational error and should be “section” or “bundle” and not strand, but when the office indicated that a certified translation would need to be filed correcting this, applicant’s representative declined to do so to fix this error. So this argument is not persuasive. 
Applicant’s arguments all hinge on interpreting the term “strand” in the claims contrary to the accepted definition of the word “strand” and so these arguments are not persuasive for at least the reasons outlined above and the indefinite rejection of the term is maintained. Applicant is again invited to submit a certified translation correcting this translation error and amending the claims to correct this term in order to overcome these issues. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772